           Case 1:20-cv-01650-SAB Document 11 Filed 03/17/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MARQUES BUTLER,                                 )   Case No.: 1:20-cv-01650-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER VACATING MARCH 15, 2021 ORDER
13          v.                                           TO SHOW CAUSE, AND GRANTING
                                                     )   PLAINTIFF’S MOTION FOR EXTENSION OF
14                                                   )   TIME TO FILE AN AMENDED COMPLAINT
     R. DAY, et al.,
                                                     )
15                  Defendants.
                                                     )   (ECF Nos. 9, 10)
                                                     )
16                                                   )
                                                     )
17
                                                     )
18          Plaintiff Marques Butler is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On February 3, 2021, the Court screened Plaintiff s complaint, found that no cognizable claims
21   were stated, and granted Plaintiff thirty days to file an amended complaint. (ECF No. 8.) After
22   Plaintiff failed to file an amended complaint or otherwise respond to the Court’s order, an order to
23   show cause was issued on March 15, 2021, as to why the action should not be dismissed. (ECF No.
24   9.)
25          Currently before the Court is Plaintiff’s motion for an extension of time to file an amended
26   complaint, filed March 16, 2021.
27   ///
28   ///
                                                         1
          Case 1:20-cv-01650-SAB Document 11 Filed 03/17/21 Page 2 of 2



1             Good cause having been presented, it is HEREBY ORDERED that:

2             1.      The Court’s March 15, 2021 order to show cause is vacated; and

3             2.      Plaintiff is granted thirty (30) days from the date of service of this order to file an

4                     amended complaint.

5
6    IT IS SO ORDERED.

7    Dated:        March 17, 2021
8                                                          UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                            2
